Citation Nr: 0625686	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969.  He received the Bonze Star Medal with combat "V" 
device and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which, 
in pertinent part, denied service connection for tinnitus.  

The veteran's claims file was subsequently transferred to the 
jurisdiction of the Wilmington, Delaware RO, which has 
certified the case for appellate review.    


FINDING OF FACT

The veteran has current tinnitus as the result of noise 
exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110, 
1154(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records do not contain findings 
of tinnitus.  He has, however, reported that he experienced 
ringing in his ears in service.  On VA examination in 
February 1980, he reported ringing related to the noise from 
Naval guns fired in support of combat operations.  More 
recently he attributed the ringing in his ears to the noise 
from diesel engines while in Vietnam.

The veteran is competent to report the noise exposure.  
Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  Competent 
evidence of a current disability and of a nexus between 
service and a current disability are still required.  Wade v. 
West, 11 Vet. App. 302 (1998).  

Given the veteran's documented participation in combat, and 
the circumstances of his service, the Board finds that the 
element of an in-service injury is established.

VA outpatient treatment records from January 2001 to 
September 2003 reflect that the veteran denied tinnitus on 
review of systems in June 2001, September 2002, and March and 
September 2003.  However, during this same period he reported 
tinnitus at treatment in March 2002 and the veteran reported 
current tinnitus in his August 2002 notice of disagreement.  

The absence of tinnitus on certain dates of VA outpatient 
treatment does not rule out service connection, as 
compensation is payable for "recurrent tinnitus."  
38 C.F.R. § 4.87, Diagnostic Code 6260. 

The record reflects that the veteran has previously described 
his tinnitus as "off and on."  The findings of tinnitus in 
March 1980 and March 2002, place the evidence in relative 
equipoise on the question of whether the veteran has current 
tinnitus.  Resolving that doubt in the veteran's favor, the 
Board concludes that the veteran has a current disability.  

The VA audiologist stated in March 2002 that, while 
audiometric results did not indicate hearing loss likely to 
be due to noise exposure, it was quite possible that his 
reported tinnitus could have been caused by that noise.  This 
opinion coupled with the veteran's report of ongoing tinnitus 
since service, provides competent evidence of a link between 
current tinnitus and service.  

The audiologist's opinion is not clear-cut, but coupled with 
the veteran's history raises a reasonable doubt on the 
question of a nexus between current tinnitus and service.  
Again, resolving that doubt in the veteran's favor, the Board 
concludes that the nexus requirement has been satisfied.

Having found that all three elements of service connection 
have been satisfied, the Board concludes that service 
connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b) 
(West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


